UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2017 (Unaudited) Common Stocks - 98.2% Shares Value ($) Australia - 1.2% Dexus Property Group 746,188 France - 3.6% Sanofi 119,560 9,614,103 Television Francaise 1 494,395 5,438,425 Hong Kong - 1.4% Link REIT 831,500 Italy - .8% Atlantia 152,706 Japan - 2.9% Japan Tobacco 381,600 Netherlands - 4.8% Koninklijke Ahold Delhaize 202,745 4,310,534 RELX 584,552 9,859,799 Royal Dutch Shell, Cl. A 233,855 6,321,292 New Zealand - .5% Spark New Zealand 754,383 Norway - 2.2% Orkla 1,006,948 South Korea - .8% Macquarie Korea Infrastructure Fund 456,810 Switzerland - 11.2% Adecco Group 54,616 3,885,571 Kuehne + Nagel International 47,034 6,407,138 Nestle 60,111 4,391,921 Novartis 170,507 12,483,687 Roche Holding 43,115 10,151,882 Zurich Insurance Group 35,187 a 10,080,859 United Kingdom - 22.3% BAE Systems 587,245 4,299,563 British American Tobacco 145,740 8,982,817 Centrica 2,558,362 7,218,938 Cobham 1,625,013 2,772,034 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.2% (continued) Shares Value ($) United Kingdom - 22.3% (continued) Diageo 472,434 13,095,927 GlaxoSmithKline 558,576 10,737,117 Imperial Brands 120,944 5,589,158 Informa 904,405 7,418,098 Royal Mail 665,498 3,445,912 SSE 432,250 8,096,769 UBM 774,155 6,861,056 Unilever 253,035 10,273,747 Vodafone Group 2,293,101 5,606,473 United States - 46.5% CA 374,741 11,718,151 Cisco Systems 444,989 13,670,062 CMS Energy 186,853 7,959,938 Emerson Electric 162,358 9,523,920 Eversource Energy 142,919 7,906,279 Kraft Heinz 55,643 4,968,363 Las Vegas Sands 104,550 5,497,239 Mattel 272,921 7,153,259 Maxim Integrated Products 237,914 10,582,415 McDonald's 81,836 10,030,639 Merck & Co. 195,784 12,136,650 Microsoft 424,647 27,453,429 Paychex 126,266 7,612,577 Philip Morris International 124,507 11,968,858 Principal Financial Group 92,659 5,289,902 Procter & Gamble 158,339 13,870,496 Reynolds American 243,310 14,630,230 Verizon Communications 109,264 5,355,029 Western Union 477,303 9,345,593 Total Common Stocks (cost $381,130,914) Other Investment - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,987,714) 5,987,714 b Total Investments (cost $387,118,628) % Cash and Receivables (Net) .4 % Net Assets % REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 27.6 Technology 15.0 Health Care 13.0 Consumer Services 11.7 Industrials 9.8 Financials 9.1 Utilities 7.4 Telecommunications 3.1 Oil & Gas 1.5 Money Market Investment 1.4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 196,673,029 - - Equity Securities - Foreign Common Stocks† 218,391,941 - - Registered Investment Company 5,987,714 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 13,878 - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Exchange Foreign Currency Cost Unrealized Contracts Amounts ($) Value ($) Appreciation ($) Purchases: Royal Bank of Scotland Japanese Yen, Expiring 2/1/2017 83,131,606 722,386 736,264 13,878 Gross Unrealized Appreciation At January 31, 2017, accumulated net unrealized appreciation on investments was $33,934,056, consisting of $53,146,746 gross unrealized appreciation and $19,212,690 gross unrealized depreciation. NOTES At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 97.1% Rate (%) Date Amount ($) a Value ($) Argentina - 4.8% Argentine Government, Sr. Unscd. Bonds ARS 15.50 10/17/26 70,700,000 5,052,859 Argentine Government, Sr. Unscd. Notes 6.88 1/26/27 6,700,000 b 6,634,675 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 312,450,000 22,084,780 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 2,650,000 b 2,755,867 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 2,775,000 b 3,031,687 Bahrain - .6% Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 4,825,000 b Brazil - 1.4% Brazilian Government, Notes BRL 10.00 1/1/21 30,000,000 9,460,982 Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 2,175,000 c 2,028,187 Canada - 3.9% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 1,324,462 b 1,018,612 Canadian Government, Bonds CAD 0.75 9/1/20 7,325,000 5,579,778 Canadian Government, Unscd. Bonds CAD 3.50 12/1/45 9,755,000 9,127,007 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 5,346,510 b 4,125,390 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A1 CAD 1.38 8/20/18 1,195,683 b 919,222 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A2 CAD 1.64 3/20/19 1,650,000 b 1,268,202 GMF Canada Leasing Trust, Ser. 16-1A, Cl. A3 CAD 1.83 6/21/21 1,900,000 b 1,459,185 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 4,642,505 b 3,569,297 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 3,750,000 b 2,871,669 MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 1,075,000 b 826,798 Teck Resources, Gtd. Notes 6.25 7/15/41 1,150,000 1,187,375 Colombia - .6% Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 11,903,300,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) France - .8% Bavarian Sky, Ser. FRE1, Cl. A EUR 0.00 4/20/24 1,154,022 d 1,246,629 BNP Paribas, Sr. Unscd. Notes 3.80 1/10/24 4,300,000 b 4,312,620 Numericable-SFR, Sr. Scd. Notes 7.38 5/1/26 1,125,000 b 1,158,750 Germany - 4.3% Allianz, Sub. Notes EUR 5.63 10/17/42 5,400,000 6,855,659 German Government, Bonds EUR 2.25 9/4/20 19,200,000 22,857,814 Globaldrive Auto Receivables, Ser. 2016-B, Cl. A EUR 0.13 8/20/24 4,290,946 d 4,656,178 Volkswagen Car Lease, Ser. 21, Cl. A EUR 0.00 2/21/21 1,008,992 d 1,090,743 Hungary - 1.6% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b 2,319,299 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 1,081,250,000 3,783,320 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 1,778,650,000 7,274,434 Iceland - .8% Icelandic Government, Unscd. Notes 5.88 5/11/22 6,100,000 Indonesia - 1.3% Indonesian Government, Sr. Unscd. Notes EUR 2.63 6/14/23 400,000 b 441,861 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 4,900,000 b 5,556,648 Indonesian Government, Sr. Unscd. Notes 6.75 1/15/44 4,100,000 c 5,071,438 Ireland - 1.5% Aercap Ireland Capital, Gtd. Notes 4.50 5/15/21 1,775,000 1,854,662 Aercap Ireland Capital, Gtd. Notes 5.00 10/1/21 725,000 774,046 Irish Government, Bonds EUR 2.40 5/15/30 6,370,000 7,535,462 Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 1,662,088 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 675,000 b 694,406 Italy - 6.0% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,285,000 7,135,841 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,046,940 Italian government, Bonds EUR 1.60 6/1/26 12,000,000 12,318,281 Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) Italy - 6.0% (continued) Italian government, Bonds EUR 1.25 12/1/26 7,550,000 7,445,220 Italian Government, Sr. Unscd. Bonds EUR 2.35 9/15/24 9,920,000 b,e 12,124,668 Italian Government, Unscd. Bonds EUR 2.80 3/1/67 7,450,000 6,633,817 Japan - 19.6% Japanese Government, Sr. Unscd. Bonds, Ser. 118 JPY 0.20 6/20/19 1,687,500,000 15,079,294 Japanese Government, Sr. Unscd. Bonds, Ser. 128 JPY 0.10 6/20/21 5,200,000,000 46,481,350 Japanese Government, Sr. Unscd. Bonds, Ser. 156 JPY 0.40 3/20/36 2,300,500,000 19,600,052 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 2,249,300,000 f 20,899,440 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 2,284,600,000 f 21,323,972 Japanese Government, Sr. Unscd. Bonds, Ser. 307 JPY 1.30 3/20/20 1,648,200,000 15,263,418 Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 1,234,750,000 11,339,349 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 1,088,550,000 11,826,757 Luxembourg - .1% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 1,125,000 b Mexico - 2.0% Banco Nacional de Comercio Exterior, Sr. Unscd. Notes 4.38 10/14/25 5,100,000 b 5,017,380 Mexican Government, Bonds, Ser. S MXN 4.50 12/4/25 37,475,000 g 11,173,885 Morocco - 2.8% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 14,650,000 16,918,975 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 5,000,000 6,008,258 Netherlands - 4.6% ABN AMRO Bank, Sub. Notes 4.75 7/28/25 7,250,000 b,c 7,409,978 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 2,425,000 b 2,356,933 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 4,275,000 b 4,291,202 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 1,415,000 c 1,465,940 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 4,391,000 4,886,882 Schaeffler Finance, Sr. Scd. Notes 4.75 5/15/23 1,125,000 b 1,152,675 Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.13 10/15/24 650,000 663,410 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) Netherlands - 4.6% (continued) Teva Pharmaceutical Finance Netherlands II, Gtd. Notes EUR 1.63 10/15/28 600,000 c 583,155 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 1,200,000 1,125,689 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 2,150,000 c 1,955,255 Volkswagen International Finance, Gtd. Bonds EUR 3.75 3/29/49 4,500,000 5,024,154 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 280,000 b 279,670 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 4,100,000 4,609,478 Vonovia Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 1,927,078 New Zealand - 1.9% New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 20,754,000 h Norway - .3% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 b Peru - .4% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 2,600,000 Poland - .7% Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 1,975,000 2,210,083 Polish Government, Unscd. Notes EUR 2.00 10/25/46 3,975,000 3,996,026 Portugal - 2.2% Portuguese Government , Sr. Unscd. Bonds EUR 2.88 7/21/26 8,675,000 8,425,758 Portuguese Government , Sr. Unscd. Bonds EUR 4.13 4/14/27 9,200,000 9,660,551 Romania - 1.1% Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 3,200,000 b 3,614,686 Romanian Government, Unscd. Notes EUR 2.88 5/26/28 4,750,000 b 5,208,181 Russia - 1.8% Russian Government, Bonds, Ser. 6215 RUB 7.00 8/16/23 725,000,000 11,517,081 Russian Government, Sr. Unscd. Bonds 4.75 5/27/26 3,400,000 b 3,516,950 Serbia - .3% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 2,500,000 Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) Spain - 1.4% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 2,590,761 Driver Espana, Ser. 3, Cl. A EUR 0.68 12/21/26 2,522,880 d 2,747,435 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 2,950,593 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,183,687 Sri Lanka - .6% Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 5,125,000 b Supranational - 3.8% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 36,300,000 323,575 European Investment Bank, Sr. Unscd. Notes CAD 1.13 9/16/21 2,975,000 2,235,106 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 24,875,000 18,337,216 Nordic Investment Bank, Sr. Unscd. Notes NOK 1.38 7/15/20 85,000,000 10,349,398 Sweden - 1.4% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 86,125,000 Switzerland - .3% Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 2,700,000 b Turkey - .5% Turkish Government, Unscd. Bonds TRY 2.35 9/18/24 15,200,000 United Kingdom - 7.9% Barclays, Jr. Sub. Bonds 7.88 12/29/49 2,325,000 2,392,076 Barclays, Sub. Notes 5.20 5/12/26 2,925,000 2,979,320 British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 2,725,000 2,941,006 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,644,387 E-Carat, Ser. 16-1, Cl. A EUR 0.08 10/18/24 2,856,842 d 3,094,595 HSBC Holdings, Sub. Notes 4.38 11/23/26 1,875,000 1,888,583 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 1,075,000 b 1,150,917 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 2,225,000 2,191,560 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 8,675,000 8,441,295 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 1,975,000 1,979,912 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 12,885,000 20,257,157 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) United Kingdom - 7.9% (continued) United Kingdom Gilt, Unscd. Bonds GBP 3.50 1/22/45 7,175,000 11,812,019 Vodafone Group, Sr. Unscd. Notes EUR 1.25 8/25/21 2,400,000 2,669,743 United States - 15.8% Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 925,000 914,525 Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 3,400,000 3,439,280 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 2,650,000 2,864,392 Ally Financial, Gtd. Notes 3.50 1/27/19 3,415,000 3,457,687 Ally Financial, Gtd. Notes 8.00 11/1/31 1,125,000 1,341,563 AMC Networks, Gtd. Notes 5.00 4/1/24 840,000 859,950 American Homes 4 Rent, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 770,921 b 792,924 Amgen, Sr. Unscd. Notes 4.40 5/1/45 1,075,000 1,025,179 Antero Resources, Gtd. Notes 5.63 6/1/23 300,000 307,500 Antero Resources, Gtd. Notes 5.00 3/1/25 925,000 b 908,813 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 3.10 3/25/34 1,704,012 d 1,691,424 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.59 12/11/40 763,187 d 838,448 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.22 6/11/50 3,300,000 d 3,287,610 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 1,125,000 b 1,206,214 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,250,000 2,330,145 Citigroup, Sub. Bonds 4.40 6/10/25 4,650,000 4,719,080 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.02 12/17/33 4,190,393 b,d 4,215,417 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 2,633,069 2,697,893 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 1,150,000 b 1,097,063 DaVita, Gtd. Notes 5.00 5/1/25 1,175,000 1,150,760 DISH DBS, Gtd. Notes 5.88 11/15/24 1,125,000 1,141,875 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 2,575,000 b 2,579,586 Duke Energy, Sr. Unscd. Notes 3.75 9/1/46 2,050,000 1,867,433 Dynegy, Gtd. Notes 7.38 11/1/22 630,000 625,275 Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) United States - 15.8% (continued) Dynegy, Gtd. Notes 7.63 11/1/24 570,000 c 545,775 First Data, Scd. Notes 5.75 1/15/24 1,125,000 b 1,162,969 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 3,750,000 3,791,351 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 1,375,000 1,189,375 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/34 3,260,000 b,d 3,217,467 Genesis Energy, Gtd. Notes 6.75 8/1/22 695,000 738,438 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 3,415,000 3,333,306 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 1,225,000 1,231,125 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 510,914 510,675 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.55 11/25/36 1,902,140 d 1,838,035 Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 5,075,000 5,522,116 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.58 2/25/34 600,521 d 574,415 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 171,279 172,646 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.71 4/15/49 4,460,000 d 4,394,860 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 1.06 3/25/35 850,879 d 779,400 Oracle, Sr. Unscd. Notes 4.00 7/15/46 4,275,000 4,022,262 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 1,075,000 b 1,167,719 Reynolds Group Issuer, Gtd. Notes 7.00 7/15/24 1,095,000 b 1,168,776 Scientific Games International, Gtd. Notes 10.00 12/1/22 2,560,000 2,635,827 Springleaf Funding Trust, Ser. 2016-AA, Cl. A 2.90 11/15/29 3,900,000 b 3,909,755 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 1,335,000 1,431,788 Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 3,250,000 b 3,262,187 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 1,125,000 b 1,168,594 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 4,054,500 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 24,429,990 i 24,931,880 Zayo Group, Gtd. Notes 5.75 1/15/27 545,000 b 558,625 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 97.1% (continued) Rate (%) Date Amount ($) a Value ($) United States - 15.8% (continued) ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/37 7,785,000 b,d 7,823,925 Total Bonds and Notes (cost $829,884,543) Yield at Date of Maturity Principal Short-Term Investments - .8% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $6,727,443) 0.47 4/27/17 6,735,000 j Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,931,685) 4,931,685 k Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $5,631,021) 5,631,021 k Total Investments (cost $847,174,692) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CAD—Canadian Dollar COP—Colombian Peso EUR—Euro GBP—British Pound HUF—Hungarian Forint JPY—Japanese Yen MXN—Mexican Peso NOK—Norwegian Krone NZD—New Zealand Dollar RUB—Russian Ruble SEK—Swedish Krona TRY—Turkish Lira b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $139,621,303 or 16.87% of net assets. c Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $7,047,955 and the value of the collateral held by the fund was $7,307,254, consisting of cash collateral of $5,631,021 and U.S. Government & Agency securities valued at $1,676,233. d Variable rate security—rate shown is the interest rate in effect at period end. e Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. h Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 64.7 Corporate-Investment Grade 17.1 Securitized 7.3 Corporate-High Yield 5.0 U.S. Government 3.8 Cash & Equivalents 1.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 39,157,477 - Commercial Mortgage-Backed - 16,068,315 - Corporate Bonds † - 182,694,769 - Foreign Government - 535,600,049 - Registered Investment - Companies 10,562,706 - - Residential Mortgage-Backed - 5,168,717 - U.S. Treasury - 31,658,987 - Other Financial Instruments: Futures †† 661,228 - - Forward Foreign Currency Exchange Contracts †† - 4,309,333 - Swaps †† - 6,428,395 - Liabilities ($) Other Financial Instruments: Futures †† (1,010,293 ) - ) Forward Foreign Currency - Exchange Contracts †† - (3,373,044 ) - ) Swaps †† - (789,256 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus International Bond Fund January 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Australian 10 Year Bond 111 10,800,255 March 2017 115,888 Australian 3 Year Bond 1,438 121,935,053 March 2017 182,944 Canadian 10 year Bond 306 32,320,184 March 2017 (57,761 ) Euro 30 Year Bond 80 14,439,467 March 2017 (298,772 ) Euro-Bobl 171 24,540,120 March 2017 69,972 French Government Long Bond Future 316 50,441,971 March 2017 (609,929 ) Japanese 10 Year Bond 17 22,566,292 March 2017 (43,831 ) Long Gilt 140 21,816,055 March 2017 72,050 U.S. Treasury 2 Year Notes 44 9,539,062 March 2017 1,180 U.S. Treasury 5 Year Notes 13 1,532,273 March 2017 2,519 Futures Short Euro-Bond 194 (33,953,926 ) March 2017 105,433 U.S. Treasury Ultra Long Bond 109 (17,514,938 ) March 2017 111,242 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases NOTES between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at January 31, 2017: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Australian Dollar, Expiring 2/28/2017 60,435,000 45,545,095 45,805,169 260,074 South Korean Won, Expiring 4/3/2017 2,245,390,000 1,871,080 1,933,203 62,123 Thai Baht, Expiring 4/3/2017 146,435,000 4,062,560 4,156,499 93,939 Barclays Bank Mexican New Peso, Expiring 4/3/2017 357,675,000 16,382,018 16,999,439 617,421 Citigroup Brazilian Real, Expiring 4/4/2017 50,770,000 15,713,401 15,852,472 139,071 Indian Rupee, Expiring 4/3/2017 1,694,255,000 24,693,995 24,766,913 72,918 Indonesian Rupiah, Expiring 4/3/2017 113,733,955,000 8,406,058 8,467,218 61,160 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Citigroup (continued) Russian Ruble, Expiring 4/3/2017 995,555,000 16,518,252 16,306,994 (211,258 ) Swedish Krona, Expiring 2/28/2017 616,605,000 69,808,357 70,571,246 762,889 Credit Suisse International Euro, Expiring 2/28/2017 1,130,000 1,215,892 1,221,009 5,117 Goldman Sachs International Euro, Expiring 2/28/2017 23,570,000 25,214,011 25,468,297 254,286 Japanese Yen, Expiring 2/28/2017 2,834,110,000 24,796,665 25,118,022 321,357 Polish Zloty, Expiring 4/3/2017 13,420,000 3,215,441 3,347,979 132,538 HSBC British Pound, Expiring 2/28/2017 36,605,000 46,168,130 46,069,750 (98,380 ) JP Morgan Chase Bank Brazilian Real, Expiring 2/2/2017 15,000,000 4,397,150 4,757,546 360,396 Mexican New Peso, Expiring 4/3/2017 375,275,000 17,407,933 17,835,925 427,992 South African Rand, Expiring 4/3/2017 45,560,000 3,268,762 3,343,519 74,757 Swiss Franc, Expiring 2/28/2017 1,850,000 1,853,977 1,871,992 18,015 Turkish Lira, Expiring 4/3/2017 106,425,000 28,505,341 27,725,915 (779,426 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: (continued) Morgan Stanley Capital Services Brazilian Real, Expiring 2/2/2017 39,625,000 12,492,119 12,567,852 75,733 Standard Chartered Bank Singapore Dollar, Expiring 2/28/2017 3,660,000 2,581,121 2,597,532 16,411 UBS Japanese Yen, Expiring 2/28/2017 3,948,370,000 34,531,079 34,993,434 462,355 Sales: Bank of America New Zealand Dollar, Expiring 2/28/2017 34,305,000 24,866,322 25,149,356 (283,034 ) Singapore Dollar, Expiring 2/28/2017 11,490,000 8,102,962 8,154,546 (51,584 ) Citigroup Brazilian Real, Expiring 2/2/2017 54,625,000 17,132,396 17,325,398 (193,002 ) Euro, Expiring 2/28/2017 35,560,000 38,039,919 38,423,956 (384,037 ) Goldman Sachs International Russian Ruble, Expiring 4/3/2017 92,815,000 1,534,094 1,520,291 13,803 HSBC Canadian Dollar, Expiring 2/28/2017 13,380,000 10,218,234 10,284,916 (66,682 ) New Zealand Dollar, Expiring 2/28/2017 44,815,000 32,470,215 32,854,347 (384,132 ) JP Morgan Chase Bank Brazilian Real, Expiring 4/4/2017 29,375,000 9,249,056 9,172,078 76,978 NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Hungarian Forint, Expiring 4/3/2017 3,371,040,000 11,496,624 11,761,624 (265,000 ) Taiwan Dollar, Expiring 4/7/2017 858,380,000 26,883,182 27,439,009 (555,827 ) UBS Norwegian Krone, Expiring 2/28/2017 86,420,000 10,379,004 10,479,686 (100,682 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement NOTES of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at January 31, 2017: OTC Interest Rate Swaps (Pay) Receive Unrealized Notional Currency/ Fixed Appreciation Amount ($) Floating Rate Counterparty Rate (%) Expiration (Depreciation) ($) USD - 3 MONTH Morgan Stanley 36,000,000 LIBOR Capital Services 1.79 10/3/2046 6,428,395 JPY - 6 MONTH 5,300,000,000 LIBOR Citigroup 0.08 11/4/2026 (789,256 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) JPY—Japanese Yen USD—United States Dollar At January 31, 2017, accumulated net unrealized depreciation on investments was $26,263,672, consisting of $13,112,506 gross unrealized appreciation and $39,376,178 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
